DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to correspondence
This office action is in response to correspondence filed on 12/22/2021.

Information Disclosure Statement
The information disclosure statements filed 01/12/2022 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are/have been fully considered by the Office.

Abstract
                The abstract filed 12/22/2021 appears to be acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 	Claims 41, 46, 48, 49, 50, 51, 52, 53, 54, 55, 57, 58. 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 15 respectively of U.S. Patent No. 11231022 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 41, 46, 48, 49, 50, 51, 52, 53, 54, 55, 57, 58. 59 of application claims all that is recited in claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 15 of the patent, furthermore an omission of an element and its functions is obvious variation if the function of the element is not desired  (See MPEP, 2144.04 (ll)(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 41, 44, 47, 48, 52, 54, 56, 57 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933).

Re: Claim 41:
TOPLISS’933 discloses:An actuation apparatus comprising: 
a static component (See Fig. 10: ¶0029-¶0030: static component 12);
a moveable component (See Fig. 10: ¶0029-¶0030: 11) that is moveable relative to the static component (See Fig. 10: ¶0029-¶0030: static component 12, support structure 12 supports the movable element in a manner allowing movement of the movable element 11 relative to the support structure); 
a plurality of shape memory alloy (SMA) actuator wires (See Figs. 10, 11: SMA actuator wires: 1-8, also see figures 1-5), each SMA actuator wire comprising a first portion coupled to the static component and a second portion coupled to the moveable component (See Fig. 11: See figure 11 as annotated by the examiner);
a plurality of wire connectors (See Fig. 11: wire connectors 50,50 with all 8 wires as shown), each wire connector (See Fig. 11: 50) for connecting the first portion of one of the plurality of SMA actuator wires to the static component (See Figs. 1-5, 10: ¶0029-¶0030: static component 12); and
at least one connection element (See Figs. 6, 7, 9: ¶0065-¶0069: connection element 23, 23 as shown) arranged to individually connect the plurality of wire connectors (See Fig. 11: wire connectors 50,50) to corresponding electrical terminals, wherein the electrical terminals are coupleable to a control circuit (See Figs. 6, 7, 9: ¶0065-¶0069: as shown and described , the electric current as described will flow via shape memory elements via each terminal to activate the wire and the actuator as is well known in the art and via controller 24 forming a control circuit)  that enables selective driving of the SMA actuator wires (See Figs. 6, 7, 9: ¶0008, ¶0040, ¶0051, ¶0062).


    PNG
    media_image1.png
    1006
    1101
    media_image1.png
    Greyscale

	
Re: Claim 44:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the number of electrical terminals is at least equal to the number of SMA actuator wires (See Fig. 11: number of terminals formed by 22, 223 as discussed in claim 41 above is at least equal to the number of actuator wires 1-8).

Re: Claim 47:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the plurality of wire connectors (See Figs. 6-9, 11: 50, 50) and the at least one connection element (See Figs. 6-9, 11: 23, 23) are separate elements.

Re: Claim 48:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the electrical terminals (See Figs. 6, 7, 9: ¶0065: discloses a control circuit having all the terminals of SMA actuator wires 1-8 via the matrix controller 22) are provided on a further component (See Figs. 6,7,9: ¶0023: further component 32 which is connected to terminals of all eight shape memory actuator wires 1-8 which is implicit as printed circuit board is shown connected to SMA wires 1-8 for operating the system as shown in figures 8 and 6,7,9 see ¶0074).

Re: Claim 52:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the at least one connection element comprises electrically conductive tracks on the static component (See Fig. 11: ¶0106: SMA actuator wires 1-8 that are parallel to each other on opposite sides of the movable element 11 are connected electrically in series by interconnects 51 extending between the crimps 50).

Re: Claim 54:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and  further comprising at least one further connection element, each further connection element comprising at least one crimp (See Fig.11: ¶0031, discloses SMA actuator wire gripping element being crimp) for gripping SMA actuator wire, where the at least one further connection element electrically couples together the second portion of each SMA actuator wire (See Fig.11: 1-8) and is couple-able to the control circuit (See Fig.11, 6, 7, 9: ¶0065-¶0068) that enables selective driving of the SMA actuator wires (See Figs. 6, 7, 9: ¶0008, ¶0040, ¶0051, ¶0062).

Re: Claim 56:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the plurality of SMA actuator wires comprises eight SMA actuator wires (See Figs. 1-11: SMA actuator wires 1-8)  inclined with respect to a notional primary axis with two SMA actuator wires on each of four sides (See Figs. 1-11: 1-8) around the primary axis (See Figs. 1-11: shown in figure 1 primary axis P), the SMA actuator wires being coupled between the moveable component (See Fig. 11: ¶0029-¶0030: 11) and the static component (See Fig. 11: ¶0029-¶0030: static component 120 such that on contraction, two groups of four SMA actuator wires provide a force on the moveable component with a component of force in opposite directions along the primary axis, the SMA actuator wires of each group being arranged with two-fold rotational symmetry about the primary axis (See Figs. 1-5, 11: as explained in para ¶0038).

Re: Claim 57:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and where the plurality of wire connectors are crimps (See Fig.11: ¶0031).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 42, 53, 55, 58, 59 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) combined with the following reasons.

Re: Claim 42:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, wherein the plurality of wire connectors are electrically coupled to the at least one connection element using a conductive adhesive, soldering or laser welding (See Fig.11: since the actuation of wires is based on electric current via electric connectors and passing the electric current through all the wires to actuate the system, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ conductive material for electric current via electric connectors since it is well known in the art that conductive materials are required for conduction of electric current.

Re: Claim 53:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 52, TOPLISS’933 discloses all the limitations of claim 52, wherein the electrically conductive tracks (See Fig. 11: ¶0106: SMA actuator wires 1-8 that are parallel to each other on opposite sides of the movable element 11 are connected electrically in series by interconnects 51 extending between the crimps 50).
The claimed phrase claimed “tracks are etched or patterned onto the static component using any one or more of: mechanical etching, chemical etching, laser etching, laser ablation, laser patterning, laser direct structuring, and 3D printing” is being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference (See MPEP §2113)    
Also, “tracks are etched or patterned onto the static component using any one or more of: mechanical etching, chemical etching, laser etching, laser ablation, laser patterning, laser direct structuring, and 3D printing” is a product-by-process limitation and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is un-patentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (See MPEP §2113). 

Re: Claim 55:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 54, TOPLISS’933 discloses all the limitations of claim 54, and wherein each crimp of the further connection element is coupled to the moveable component by any one or more of: welding, laser welding, and an electrically conductive adhesive (¶0031: any suitable means that provides mechanical connection may be used, for example, a crimping member, optionally strengthened by the use of adhesive). The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ welding and or electrically conductive adhesive since it is well known in the art that shape memory alloy elements are fixed by either welding or crimping.

Re: Claim 58:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and where the plurality of wire connectors (TOPLISS’933: discloses plurality of wire connectors as discussed in claim 41 above) are formed of an electrically conductive material.
Furthermore, TOPLISS’933 discloses, any suitable means that provides mechanical connection may be used, further, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ electrically conductive material since it is well known in the art to employ conductive materials for conduction of electricity.

Re: Claim 59:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein each wire connector is coupled to the static component by any one or more of: welding, laser welding, and an electrically conductive adhesive (¶0031: any suitable means that provides mechanical connection may be used, for example, a crimping member, optionally strengthened by the use of adhesive). The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ welding and or electrical conductive adhesive since it is well known in the art that shape memory alloy elements are fixed by either welding or crimping.

Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) in view of U.S Publication number 2016/0258425 A1 to LADWIG et al. (LADWIG).

Re: Claim 45:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, TOPLISS’933 is silent regarding:
wherein the electrical terminals are provided on one side of the static component.
However, LADWIG teaches:
all electrical terminals are provided on one side of the static component (LADWIG: See Fig. 2A: ¶0040: all electrical terminals 30 are provide on one side of the static component 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of LADWIG, because such a configuration provides a benefit of compact circuit system economizing the space thereby compact design of the product and ease of maintenance or repair.

Re: Claim 46:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the plurality of SMA actuator wires comprises eight SMA actuator wires (See Figs. 10, 11: SMA actuator wires: 1-8, also see figures 1-5), and at least eight electrical terminals (See Figs. 6, 7, 9: ¶0065: discloses a control circuit having all the terminals of SMA actuator wires 1-8 via the matrix controller 22), TOPLISS’933 is silent regarding:
all electrical terminals are provided on one side of the static component.
However, LADWIG teaches:
all electrical terminals are provided on one side of the static component (LADWIG: See Fig. 2A: ¶0040: all electrical terminals 30 are provide on one side of the static component 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of LADWIG, because such a configuration provides a benefit of compact circuit system economizing the space thereby compact design of the product and ease of maintenance or repair.

Claim 43, 49, 50, 51 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) in view of  U.S Publication number 2015/0365568 A1 to TOPLISS et al. (TOPLISS’568).

Re: Claim 43:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the plurality of wire connectors (See Fig. 11: wire connectors 50,50 with all 8 wires as shown),
TOPLISS’933 discloses flexible circuits, TOPLISS’933 is silent regarding:
are formed from sheet metal and wherein the at least one connection element comprises an FPC and/or separate tracks or wires.
However, TOPLISS’568 teaches:
are formed from sheet metal and wherein the at least one connection element comprises an FPC (TOPLISS’568: See Fig.3A: ¶0183: flexible printed circuit board 314) and/or separate tracks or wires 
The examiner notes that it is well known in the art that wire connection elements are made of metals by crimping or welding which is well known in the art, therefore it would have been an obvious design choice to use sheet metal for crimping or welding to provide secure and conductive connections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.

Re: Claim 49:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 48, TOPLISS’933 discloses all the limitations of claim 48, and wherein the further component comprises a printed circuit board.
TOPLISS’933 discloses flexible circuits, TOPLISS’933 is silent regarding:
a flexible printed circuit board.
However, TOPLISS’568 teaches:
a flexible printed circuit board (TOPLISS’568: See Fig.3A: ¶0183: flexible printed circuit board 314).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.

Re: Claim 50:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 48, TOPLISS’933 discloses all the limitations of claim 48, and wherein the further component is a screening can that at least partly encases the actuation apparatus.
TOPLISS’933 is silent regarding:
wherein the further component is a screening can that at least partly encases the actuation apparatus.
However, TOPLISS’568 teaches:
wherein the further component is a screening can that at least partly encases the actuation apparatus (TOPLISS’568: See Fig.3A: ¶0183: flexible printed circuit board 314).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board and screening can solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.

Re: Claim 51:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 41, TOPLISS’933 discloses all the limitations of claim 41, and wherein the at least one connection element comprises a printed circuit board (See Figs. 6,7,9: ¶0023: further component 32 which is connected to terminals of all eight shape memory actuator wires 1-8 which is implicit as printed circuit board is shown connected to SMA wires 1-8 for operating the system as shown in figures 8 and 6,7,9 see ¶0074).
TOPLISS’933 is silent regarding:
flexible printed circuit board.
However, TOPLISS’568 teaches:
flexible printed circuit board (TOPLISS’933: See Fig.11: ¶0215: flexible printed circuit board 1114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board and screening can solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 7, 2022